Dismissed and Opinion Filed July 10, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00246-CV

                               DEBRA BLOODSOE, Appellant
                                         V.
                              RICHARD BLOODSOE, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF05-03158-S

                             MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                 Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated May 5, 2014, we notified

appellant the time for filing her brief had expired. We directed appellant to file both her brief

and an extension motion within ten days. We cautioned appellant that failure to file a brief and

an extension motion would result in the dismissal of this appeal without further notice. The

postcard notice was returned to the Court because it was undeliverable and there was not a

forwarding address. To date, appellant has not notified the Court of her change of address, filed

a brief, an extension motion, or otherwise corresponded with the Court regarding the status of

this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




140246F.P05                                          /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DEBRA BLOODSOE, Appellant                          On Appeal from the 255th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00246-CV        V.                       Trial Court Cause No. DF05-03158-S.
                                                   Opinion delivered by Chief Justice Wright.
RICHARD BLOODSOE, Appellee                         Justices Lang-Miers and Brown
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee RICHARD BLOODSOE recover his costs of this appeal
from appellant DEBRA BLOODSOE.


Judgment entered July 10, 2014




                                             –3–